UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2473


JOY C. BELL,

                  Plaintiff - Appellant,

          v.

ERIC H. HOLDER,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-cv-00020-FL)


Submitted:   April 22, 2014                   Decided:   May 14, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joy C. Bell, Appellant Pro Se. Kimberly Ann Moore, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joy    C.     Bell    appeals     the   district     court’s   order

dismissing in part and granting summary judgment in part to Eric

Holder on her complaint asserting violations of Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to

2000e-17 (West 2006 & Supp. 2013).              We have reviewed the record

and Bell’s arguments on appeal and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     Bell v. Holder, No. 5:13-cv-00020-FL (E.D.N.C. Nov. 4,

2013).     We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented    in   the    materials

before   this     court   and    argument   would   not    aid   the   decisional

process.

                                                                         AFFIRMED




                                        2